t c memo united_states tax_court christopher y kimm petitioner v commissioner of internal revenue respondent docket no filed date steve mather and stephen j mihaly for petitioner jean song for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the issues for decision are whether christopher y kimm petitioner is entitled to deduct a dollar_figure payment to his father in as an ordinary and necessary business_expense under sec_162 and whether petitioner is liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in walnut california a background during petitioner worked as the director of acquisitions for k young homes inc from date to date douglas t kimm petitioner’s father owned a 7-eleven franchise and operated other businesses within southern california during the year in issue petitioner’s father lived with his daughter and with petitioner in their respective apartments petitioner’s father would travel back and forth between the two apartments for more than half of the year petitioner’s father resided with petitioner in his apartment b proposed business arrangement during the last quarter of petitioner spoke to his father about helping petitioner locate u s real_estate investment opportunities for the purpose of selling interests to all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated asian investors at that time the real_estate experience of petitioner’s father consisted of the ownership of a 7-eleven franchise for approximately years and the purchase and sale of two commercial properties and his personal_residence the proposed arrangement was for petitioner’s father to locate potential real_estate investments and advise petitioner on their profitability petitioner’s father agreed to drive around southern california and assist in locating investment opportunities in exchange petitioner orally agreed to pay2 petitioner’s father dollar_figure annually for his services c maintenance of records in date petitioner opened a checking account with bank of america bank of america account the bank of america account was petitioner’s personal account during the same month petitioner’s father received a check drawn from petitioner’s bank of america account in the amount of dollar_figure at this time petitioner’s father did not have a checking account therefore in date petitioner’s father asked mark m hathaway mr hathaway his tax attorney and c p a to deposit the check in mr hathaway’s client trust account trust account from the trust account mr hathaway made payments a sec_2 we use the words pay paid and payment in our findings_of_fact for convenience only we do not intend our use of these terms to indicate any conclusion about the substance of the transactions at issue petitioner’s father instructed either to petitioner’s father directly or to creditors of petitioner’s father for the year petitioner did not provide to the court records of any sites visited dates or hours worked or mileage traveled by petitioner’s father petitioner and petitioner’s father never executed a written consulting agreement petitioner did not issue to petitioner’s father a form 1099-misc miscellaneous income for the dollar_figure payment d tax_return mr hathaway prepared u s individual income_tax returns for both petitioner and petitioner’s father for on his schedule c profit or loss from business petitioner’s father claimed a loss of dollar_figure from his 7-eleven business gross_income of dollar_figure for the payment received from petitioner and on his schedule d capital_gains_and_losses he claimed a short- term capital_loss of dollar_figure from the sale of his 7-eleven store on date petitioner timely filed his federal_income_tax return on his return petitioner deducted the dollar_figure paid to petitioner’s father for consulting services respondent issued a notice_of_deficiency to petitioner regarding his tax_year in the notice_of_deficiency respondent determined inter alia that petitioner was not entitled to deduct the dollar_figure paid to petitioner’s father in opinion a ordinary and necessary business_expense the question we consider is whether petitioner is entitled to deduct the dollar_figure that petitioner paid to petitioner’s father as an ordinary and necessary business_expense under sec_162 sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the question as to whether an expenditure satisfies the requirements of sec_162 is one of fact 320_us_467 intrafamily transactions resulting in the distribution of income within a family unit are subject_to the closest scrutiny 40_tc_824 citing 327_us_280 affd 341_f2d_440 5th cir see 309_us_331 petitioner maintains that the dollar_figure was a consulting fee payment made as part of an oral agreement between petitioner and his father in petitioner argues that he established a business to sell interests in u s real_estate investments to asian investors he further argues that the dollar_figure check paid to his father in was deductible on petitioner’s schedule c profit or loss from business as an ordinary and necessary business_expense relating to petitioner’s real_estate investment business respondent argues that petitioner was not involved in any business activity with petitioner’s father during and therefore the dollar_figure paid to petitioner’s father was not for the purpose of carrying_on_a_trade_or_business under sec_162 respondent further argues that the dollar_figure was in actuality a redistribution of tax_liability petitioner’s father already had a schedule c loss of dollar_figure from his 7-eleven store to offset the dollar_figure while petitioner was able to gain a tax_liability reduction of dollar_figure by claiming a dollar_figure expense against his total wages of dollar_figure we agree with respondent we note that a deduction is a matter of legislative grace and that the burden of clearly showing the right to the claimed deduction is on the taxpayer 503_us_79 rule a therefore petitioner must establish that the dollar_figure paid to petitioner’s father was for the purpose of carrying on petitioner’s trade_or_business taxpayers are required to keep such permanent records as are sufficient to substantiate the amount and the purpose of any deductions sec_6001 116_tc_438 sec_1_6001-1 income_tax regs petitioner did not petitioner does not contend that sec_7491 is applicable to this case provide the court with records of any sites visited dates or hours worked or mileage traveled by his father in order to establish the validity of the dollar_figure consulting fee payment and the corresponding expense to petitioner the personal check petitioner issued to his father is the only documentary_evidence provided to substantiate the deduction the dollar_figure check drawn from petitioner’s bank of america account fails to substantiate the purpose of the check due to the heightened scrutiny we give to intrafamily transactions the testimony of petitioner’s father coupled with the dollar_figure check paid from petitioner’s personal account are insufficient to establish that petitioner and petitioner’s father conducted business activities together during accordingly petitioner has failed to substantiate the purpose of the dollar_figure payment petitioner has shown neither that he conducted a real_estate investment business during nor that he is entitled to an ordinary and necessary business deduction for the dollar_figure related to efforts petitioner’s father allegedly made in an attempt to secure potential real_estate investment opportunities for asian investors petitioner did not appear or testify at trial see 6_tc_1158 affd 162_f2d_513 10th cir as we do not need to accept testimony of an interested_party without corroborating evidence the testimony of petitioner’s father along with the dollar_figure check does not establish that petitioner conducted a real_estate investment business during and that petitioner was entitled to an ordinary and necessary business deduction related to site visits that petitioner’s father allegedly made during the last quarter of see 338_f2d_602 9th cir affg 41_tc_593 accordingly petitioner is not entitled to an ordinary and necessary business_expense deduction for the dollar_figure paid to his father b accuracy-related_penalty as we have found that petitioner is not entitled to the claimed deduction we consider next whether petitioner is liable for a sec_6662 accuracy-related_penalty for negligence sec_6662 provides that if any portion of any underpayment is due to negligence then a taxpayer will be liable for a penalty equal to percent of the underpayment_of_tax required to be shown on the return that is attributable to the taxpayer’s negligence negligence is defined as the lack of due care or failure to do what a reasonable and ordinary prudent person would do under the circumstances 99_tc_202 negligence includes the failure to keep adequate books_and_records or to substantiate items properly id sec_1_6662-3 income_tax regs with respect to the accuracy-related_penalty respondent bears the burden of production sec_7491 higbee v commissioner t c pincite in that regard respondent must come forward with sufficient evidence indicating that it is appropriate to impose the accuracy-related_penalty id respondent contends that he has met that burden a taxpayer may avoid the accuracy-related_penalty by showing that there was reasonable_cause for the underpayment and he acted in good_faith with respect to such underpayment sec_6664 whether a taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances and most importantly the extent to which he attempted to assess his proper tax_liability sec_1 b income_tax regs the good_faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement 469_us_241 in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the reliance must be reasonable in good_faith and based upon full disclosure id see 94_tc_473 a taxpayer acts reasonably when he provides his accountant or attorney with all relevant information necessary to prepare his tax_return and he relies in good_faith on the advice of his attorney or accountant regarding a matter of substantive tax law see jaques v commissioner tcmemo_1989_673 affd 935_f2d_104 6th cir see also united_states v boyle supra pincite ordinary business care and prudence do not demand that taxpayers attempt to discern error in the substantive advice of an accountant or attorney id taxpayers must be able to show that the adviser reached his or her decisions independently see 414_f2d_749 4th cir affg tcmemo_1968_98 in the instant case mr hathaway is a c p a and an attorney certified in taxation law by the california state bar board_of legal certification additionally petitioner and petitioner’s father fully disclosed the facts surrounding the transaction to mr hathaway and provided him the dollar_figure check petitioner had issued to his father for consulting services based on this information mr hathaway advised both petitioner and petitioner’s father that the appropriate income_tax reporting was for petitioner’s father to report the dollar_figure payment as compensation income and for petitioner to claim a dollar_figure deduction mr hathaway prepared the returns for both petitioner and petitioner’s father consistent with this advice both petitioner and petitioner’s father reasonably relied on the advice of their tax adviser in reporting the transaction on their respective returns accordingly petitioner is not liable for the sec_6662 accuracy-related_penalty to the extent not herein discussed we have considered all other arguments made by the parties and we find them to be moot or without merit to reflect the foregoing decision will be entered under rule
